UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1981


WARREN K. GLADDEN,

                Plaintiff – Appellant,

          v.

U.S. DEPARTMENT OF THE ARMY, John McHugh, Secretary,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-01793-PJM)


Submitted:   March 13, 2012                   Decided:    March 20, 2012


Before DIAZ and      FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Warren K. Gladden, Appellant Pro Se. Joseph Ronald Baldwin,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Warren K. Gladden appeals the district court’s order

granting Defendant’s motion for summary judgment in Gladden’s

action filed pursuant to Title VII of the Civil Rights Act and

the Age Discrimination in Employment Act.       We have reviewed the

record and find no reversible error.     Accordingly, we affirm for

the reasons stated by the district court.      Gladden v. U.S. Dep’t

of the Army, No. 8:10-cv-01793-PJM (D. Md. July 13, 2011).          We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2